Wilkins, J.
This is an appeal by the taxpayers from a decision of the Appellate Tax Board dismissing, as not seasonably filed, an appeal from the refusal of the board of assessors of the city of Boston to abate a personal property tax for the year 1945. The application for abatement was duly filed on September 28, 1945, the day after the tax was paid. The assessors failed to act upon the application. These facts appear from the appeal filed with the Appellate Tax Board on April 11, 1946.
This case is indistinguishable from, and fully covered by the authority of, E. B. Horn Co. v. Assessors of Boston, ante, 579.

Appeal from refusal of assessors to abate dismissed.

*586Memoranda.
On the twenty-fourth day of July, 1947, the Honorable Fred Tarbell Field resigned the office of Chief Justice of this court, which he had held since the thirtieth day of June, 1938, following service as Associate Justice of the court since the thirtieth day of January, 1929.
On the sixth day of August, 1947, the Honorable Stanley Elroy Qua was appointed Chief Justice of this court, having held the office of Associate Justice since the nineteenth day of December,. 1934. He first sat as Chief Justice at a sitting of the court in Boston on the eighth day of September, 1947.
On the thirteenth day of August, 1947, the Honorable Harold Putnam Williams, a Justice of the Superior Court, was appointed an Associate Justice of this court. He first sat with the court in Boston on the eighth day of September, 1947.